Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
13, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed May 13, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00318-CV
____________
 
IN RE CORMORANT SHIPHOLDING
CORPORATION, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 28, 2004, relator filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2004); see
also Tex. R. App. P. 52.  In its petition, relator seeks to have this
Court direct the trial court to grant its motion to compel arbitration.  Relator also requests that we stay all trial
court action pending resolution of this petition.  




Mandamus is an extraordinary remedy, available only when a
trial court clearly abuses its discretion, either in resolving factual issues
or in determining legal principles, and there is no other adequate remedy by
appeal.  In re Kuntz, 124 S.W.3d
179, 180 (Tex. 2003) Walker v. Packer, 827 S.W.2d 833, 839‑40
(Tex. 1992).  In determining whether
there has been a clear abuse of discretion justifying mandamus relief, the
reviewing court must consider whether the trial court=s ruling was arbitrary, unreasonable,
or reached without reference to any guiding rules or principles, amounting to a
clear and prejudicial error of law.  Johnson
v. Fourth Court of Appeals, 700 S.W.2d 916, 917-18 (Tex. 1985).  When alleging that a trial court abused its
discretion in its resolution of factual issues, the party must show the trial
court could reasonably have reached only one decision.  Id. at 918.  As to the determination of legal principles,
an abuse of discretion occurs if the trial court clearly fails to analyze or
apply the law correctly.  Walker,
827 S.W.2d at 840.
We find relator has failed to demonstrate the trial court
abused its discretion.  Accordingly, we
deny relator=s petition for writ of mandamus and motion
for stay. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed May 13, 2004.
Panel consists of
Chief Justice Hedges and Justices Frost and Guzman.